Case 2:20-cv-11064-FMO-MRW Document 126 Filed 08/20/21 Page 1 of 1 Page ID #:2658

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                     CASE NUMBER:


    JANE ROE                                                           2:20−cv−11064−FMO−MRW
                                                     Plaintiff(s),

             v.
    YASIEL PUIG, et al.
                                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                                   Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




    PLEASE TAKE NOTICE:

    The following problem(s) have been found with your electronically filed document:

    Date Filed:         8/19/2021
    Document Number(s):                 124 and 125
    Title of Document(s):              Request for Substitution
    ERROR(S) WITH DOCUMENT:

    Incorrect event selected. Correct event to be used is: Civil Events − Motions and Related Filings −
    Applications/Ex Parte Applications/Motions/Petitions/Requests−Substitute Attorney (G−01)




    Other:

    Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
    document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
    notice unless and until the Court directs you to do so.


                                                     Clerk, U.S. District Court

    Dated: August 20, 2021                           By: /s/ Ingrid Valdes ingrid_valdes@cacd.uscourts.gov
                                                        Deputy Clerk

    cc: Assigned District Judge and/or Magistrate Judge

        Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
